Citation Nr: 0921179	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of nonservice-connected death pension 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from September 1941 to 
December 1945.  He died in mid-1997.  The appellant in this 
matter is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida, which denied the above claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO awarded the 
appellant widow's pension with aid and attendance, effective 
as of December 21, 2006, however, payment of her benefits was 
administratively denied as a result of the appellant's net 
worth.

2.  In her claim for benefits received by the RO in December 
2006, the Veteran reported having $67,000.00 in financial 
assets, not including monthly income she was receiving from 
the Social Security Administration (SSA).

3.  The appellant has reported monthly expenses in the amount 
of $3,038.00.

4.  The appellant's income was reported as $930.50 in SSA 
payments and $575.00 in other income.

5.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.


CONCLUSION OF LAW

The criteria for the payment of nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.271 to 3.275 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

In any case, the appellant was notified of the type of 
evidence necessary to substantiate the claim for nonservice-
connected death pension benefits and of information regarding 
income and net worth allowable limits set by law.

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  She was afforded an 
opportunity to provide evidence in support of her claim, to 
include various statements concerning her income and assets; 
and she has not identified any pertinent evidence that the RO 
has failed to obtain on her behalf.  The Board notes that as 
the decision regarding nonservice-connected death pension 
benefits is not based on medical evidence but on income and 
net worth information, a medical examination or medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4).

Nonservice-connected pension

The appellant seeks payment of VA nonservice-connection death 
pension benefits. She contends that her monthly expenses 
exceed her income and that she has been paying the difference 
from the corpus of her estate.  She maintains that at the 
present rate, her estate will be gone in a few years.  
Therefore, she maintains it would be unreasonable to require 
her to consume some part of her estate for her maintenance.  
However, after having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal must be denied.

Generally, VA death pension is a monthly or other periodic 
payment made by VA to a surviving spouse following the death 
of a Veteran who served during a period of war.  38 U.S.C.A. 
§ 1541 (West 2002 and Supp. 2007); 38 C.F.R. § 3.3(b)(4) 
(2008).  Pension is payable at a specified maximum annual 
pension rate (MAPR), which is reduced on a dollar-for-dollar 
basis by the amount of the surviving spouse's countable 
annual income.  38 U.S.C.A. § 1503, 1521 (West 2002 and Supp. 
2007); 38 C.F.R. § 3.271, 3.273 (2008).  Unless an item, such 
as unreimbursed medical expenses, is specifically excluded, 
all income from all sources must be reported.  38 C.F.R. § 
3.271, 3.272, 3.273 (2008).

Once entitlement to pension is granted, the recipient must 
keep VA apprised of his or her income.  Any changes in the 
amount of that income will result in recomputation of the 
countable income and may adjust the amount of pension the 
recipient is entitled to receive. 3 8 C.F.R. § 3.273 (2008).

In addition to annual income, the surviving spouse's net 
worth may be considered in determining her eligibility for VA 
death pension.  38 C.F.R. § 3.263 (2008).  The term net worth 
or corpus of the estate means the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the surviving spouse, except her dwelling 
(single family unit), including a reasonable lot area, and 
personal effects suitable to and consistent with the 
surviving spouse's reasonable mode of life.  38 C.F.R. § 
3.263(b), 3.275(b) (2008).

In determining whether net worth should be used for the 
surviving spouse's maintenance, factors to be considered 
include: whether the funds can be readily converted into cash 
at no substantial sacrifice; life expectancy; the number of 
dependents; and the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d) (2008).

What constitutes excessive net worth is a question of fact 
for resolution after consideration of the facts and 
circumstances in each case.  See M21-1, Part IV, Chapter 
16.04(c)(2).  When the totality of the circumstances 
indicates that the corpus of the surviving spouse's estate is 
large enough that it would be reasonable to consume a part of 
the corpus for his maintenance, the law provides that pension 
benefits should not be paid.  38 U.S.C.A. § 1522; 38 C.F.R. § 
3.274(a) (2008).

In December 2006, the surviving spouse submitted an 
application for death pension benefits on a VA Form 21-534.  
She reported total monthly income of $1388.00, which 
consisted of $813.20 in SSA and $575.00 in other pension.  
She reported monthly unreimbursed medical expenses (i.e., 
medical expenses which were not reimbursed by insurance or 
other party) in the amount of $3033.00, consisting of $88.00 
in Medicare and $2945.00 in assisted living costs.  The 
monthly unreimbursed medical expenses offset her annual 
income, such that her countable annual income was zero.  She 
reported a net worth of $67,000.00 consisting of cash, bank 
accounts, or certificates of deposit.

As noted above, in February 2007, the RO granted the 
Veteran's surviving spouse entitlement to initial death 
pension, with need of regular aid and attendance of another 
person, effective December 2006.  

In Requests for Details of Expenses (VA Forms 21-8049), 
received by VA in May 2007 and October 2007, the appellant 
reported that the estimated cost per year for her care at the 
assisted living facility in Fort Myers, Florida, was 
$35,340.00.  In October 2007, she also noted a monthly 
Medicare expense of $93.50.

In her Appeal To Board Of Veterans' Appeals (VA Form 9), the 
appellant reiterated that she had claimed $67,000.00 in 
assets, but that her assets were being depleted at a rate of 
$19,000.00 per year.

Because the surviving spouse's medical expenses exceed her 
income, she is forced to deplete the corpus of her estate.  
While the appellant is concerned that her net worth will 
diminish rapidly as her needs and expenses rise, death 
pension benefits are paid at a rate commensurate with her 
current situation.

In this regard, the Board notes that the purpose of the death 
pension program is to aid surviving spouses who are unable to 
provide themselves with the basic necessities of life.  It is 
inconsistent with the intent of the program to allow a 
surviving spouse to collect death pension in order to slow 
the rate of depletion in her estate.  Indeed, the totality of 
the circumstances indicates that the corpus of the surviving 
spouse's estate is large enough that it would be reasonable 
to consume a part of the corpus for her maintenance.  
Accordingly, the Board finds that the surviving spouse's 
current net worth precludes reinstatement of VA death pension 
benefits at this time.

In arriving at this decision, the Board is aware that as a 
person ages, health care costs can increase rapidly.  
Therefore, appellant is advised that should her net worth or 
household income change in the future, or should she incur 
significant out-of-pocket medical expenses, she is encouraged 
to reapply for payment of nonservice-connected death pension 
benefits, and her potential entitlement will be determined in 
light of the facts then of record.  At this time, however, 
the evidence does not show that the appellant meets the 
eligibility requirements for pension benefits.  Because, 
however, for the reasons stated, the appellant does not 
presently have sufficient financial limitations, the 
preponderance of the evidence is against her claim, and the 
benefit-of-the-doubt doctrine does not apply.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


